Citation Nr: 0520703	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  99-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD of the left 
knee.

3.  Entitlement to service connection for DJD of the right 
elbow.

4.  Entitlement to service connection for DJD of the left 
elbow.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
October 1973.  He had several periods of active duty for 
training while serving in a reserve component.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran's case was remanded for 
additional development in April 2004.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  There is no evidence of current DJD of the right elbow, 
left elbow, or left knee.

2.  The veteran does not have DJD of the right knee that is 
related to service.


CONCLUSION OF LAW

The veteran does not have DJD of the right elbow, left elbow, 
right knee, or left knee that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in the United States Army Reserve from 
approximately June 1958 to his mandatory retirement in July 
1986.  The veteran served on active duty from January 1959 to 
October 1973.  He then continued to serve in the Army Reserve 
with several periods of active duty for training following 
his separation from active duty in 1973.

The veteran's service medical records (SMRs) cover a period 
from January 1959 to October 1978.  The records contain the 
results of 12 physical examinations.  The only report to 
address any type of joint problem is the veteran's September 
1973 separation physical examination.  The veteran indicated 
that he had had arthritis, rheumatism, or bursitis on his 
Report of Medical History form.  The examiner recorded an 
entry of degenerative arthritis without further comment or 
description.  On the actual physical examination form, the 
examiner noted in block #74 that there was mild degenerative 
arthritis of the bones pertaining to lower extremities.  
There are no clinical records to show any complaints of joint 
problems throughout the veteran's military service.  Further, 
there are no radiographic reports to show arthritis in either 
elbow or either knee.  The veteran was afforded physical 
examinations in June 1977 and October 1978 for active duty 
for training.  He reported that he had no problems with 
arthritis on the medical history forms for both of those 
examinations.  Also, both physical examination reports were 
negative for any defects or abnormalities of the elbows or 
knees.

The veteran submitted his claim for service connection in May 
1998.  He listed degenerative joint disease (DJD) of the 
knees and elbows without further comment on his claim.

Associated with the claims file are treatment records from 
Gundersen Clinic for the period from April 1991 to March 
2000.  The records do not reflect any complaints of joint 
pain involving the elbows or knees during the veteran's 
military service or during the period of treatment.  The 
veteran was noted to be very physically active in a clinical 
entry dated April 23, 1991.  The veteran was noted to jog 4 
miles 4 to 5 times per week.  An entry dated in November 1993 
reported that the veteran went to a gymnasium on a daily 
basis.  A similar entry, from June 1996, noted that the 
veteran worked out five days a week during lunch.  The 
records provide an extensive assessment of the veteran's 
diabetes and hypertension.  This included evidence of 
swelling of the lower extremities related to both of those 
conditions.  

The veteran was afforded VA examinations in August 1998 
relating to issues not on appeal.  In particular, the veteran 
was examined in conjunction with his claim for service 
connection for diabetes mellitus.  There was no evidence of 
any complaints or problems associated with the veteran's 
elbows or knees.

The veteran's claim was denied in October 1998.  The basis 
for the denial was that there was no current evidence of 
arthritis in any of the claimed joints.  The finding of the 
September 1973 physical examination was noted; however, the 
decision noted that there was no confirmation of arthritis in 
the SMRs or after service.

The veteran submitted his notice of disagreement (NOD) in 
January 1999.  In regard to the issues on appeal, while 
disagreeing with the denial of his claim, the veteran 
expressed specific comments only in regard to his right knee.  
He said that he experienced knee pain when he would try to 
walk or when using stairs.  He said that he experienced 
swelling in his ankles.  The veteran said that he was not 
anxious to be operated on and that he had stayed away from 
proper medical evaluations.  The veteran also said that he 
felt that his VA examination had not properly addressed his 
claimed condition.  He further noted the September 1973 SMR 
statement of his having degenerative arthritis.

The veteran repeated his assertions when he submitted his 
substantive appeal in April 1999.

Associated with the claims file are VA treatment records for 
the period from November 1998 to July 2004.  The records 
predominantly relate to treatment and evaluation of 
conditions unrelated to the issues on appeal.  There is no 
reference to any type of treatment for complaints of problems 
associated with the elbows or left knee.  The first complaint 
associated with right knee pain was in February 1999 when the 
veteran complained of aching in his right knee.  A September 
2000 entry noted that the veteran complained of chronic right 
knee pain with no swelling or locking.  There was no laxity.  
The pain was located on the medial aspect and the veteran 
said it increased with stair climbing.  An x-ray of the right 
knee from September 2000 was interpreted to show very minimal 
joint space narrowing medially.  There were several 
additional entries reflecting complaints of right knee pain.  
However, there was no opinion that related the veteran's 
right knee pain, or arthritis of the right knee to any 
incident of service.  

The veteran was afforded a VA orthopedic examination in 
February 2003.  The veteran gave a history of a right knee 
injury in service when his knee was caught in a vine as he 
jumped over a ditch.  The veteran did not identify when the 
injury occurred.  Nor did he refer to any evaluation or 
treatment of the injury in service.  He said that the injury 
resulted in knee pain that lasted for a week but then 
resolved.  The veteran said that he was able to get into a 
running regimen and was up to 20 miles a day at one time.  
The examiner said that the veteran's extremities were 
apparently normal at the time of his separation in 1973 but 
did indicate mild degenerative arthritis.  He said that the 
veteran did not complain of knee pain until 1988.  The 
veteran said that he had right knee pain, mostly in the 
medial aspect, for 10 years.  The examiner said that the most 
positive finding on physical examination was a positive 
patellar grind test.  The examiner noted that x-rays of the 
right knee showed very mild decreased joint space in the 
medial compartment.  He said that these changes were not 
unexpected in someone of the veteran's age that had been 
doing the amount of running as claimed.  The examiner said 
that he did not feel that this contributed to the veteran's 
symptoms. 

The examiner's impression was very mild DJD of the medial 
compartment of the right knee.  He said that this did not 
contribute to the veteran's symptom complex.  The examiner 
also said that there was patellofemoral stress syndrome which 
he felt was the major complaint regarding the veteran's joint 
pain.  The examiner said that he did not have x-rays from 
1974 so he could not say if the veteran had arthritis at that 
time.  He said, however, that he would not characterize the 
veteran's x-ray and examination as consistent with any 
significant arthritis now as the veteran's x-rays were not 
unremarkable for someone of his age.  He said the majority of 
such patients, with the veteran's x-rays, would be 
asymptomatic.  The examiner stated that, since the veteran 
did not have significant findings for degenerative arthritis, 
he felt confident in stating that the veteran did not have it 
in 1974.  The examiner further noted that the veteran gave a 
history of running and being pain free after service.  
Therefore, the examiner felt that the patellofemoral stress 
syndrome did not start prior to October 26, 1974.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

As the law applies in this case, the term "active military 
service" means active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (2002); 38 U.S.C.A. § 3.6(a) (2004); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for 
training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes." 
38 U.S.C.A. § 101(22) (West 2002).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

In regard to the veteran's right elbow, left elbow, and left 
knee, there is no evidence of record to show any current DJD 
of those joints.  The veteran's SMRs are negative for any 
evidence of an injury or finding of DJD in service.  The 
postservice records are negative for any treatment for any 
injury.  Further, there is no diagnosis of DJD for any of the 
three joints.  Finally, the veteran has not related any 
current problems with the joints other than his initial claim 
for disability compensation benefits.

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
supra.  In the instant case, there is no competent medical 
evidence showing a current medical diagnosis of DJD in the 
right elbow, left elbow, or left knee.  All of the post-
service medical evidence of record is void for any reference 
of any type of joint problem regarding the claimed joints.  
Therefore, the Board concludes that, without any current 
clinical evidence confirming the presence of DJD in the 
claimed joints. service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).  Absent a showing of current disability, the 
preponderance of the evidence is against these claims.

As for the right knee, there is no specific finding of any 
type of injury during service.  This includes the veteran's 
years of active duty as well as his periods of active duty 
for training.  There is a reference to mild degenerative 
arthritis of the bones on the veteran's September 1973 
separation physical examination.  However, there are no 
clinical records to show any diagnosis, nor are there any x-
ray results to confirm a finding of arthritis in service.

The records from Gundersen Clinic show that the veteran was 
very active by way of exercise.  There were no complaints of 
any type of right knee problems in the records that covered a 
period from 1991 to 2000.

The first post-service reference to any type of right knee 
complaint is contained in the VA treatment records.  The 
veteran complained that his right knee ached at his initial 
visit for VA treatment in February 1999.  Later VA treatment 
records show sporadic complaints of right knee pain, or 
stiffness, through 2003.  A September 2000 x-ray of the right 
knee noted very minimal joint space narrowing on the medial 
aspect.  None of the VA clinical records relates any 
complaints associated with the veteran's right knee to his 
period of service.

The February 2003 VA examiner noted the veteran's claimed 
history of a single incident of a right knee injury in 
service.  The examiner also noted that the veteran gave a 
history of being very physically active through a vigorous 
running program over the years.  He also noted that the 1973 
military examination reported that the veteran had arthritis.  
The examiner noted the current x-ray results that showed the 
mild joint space narrowing.  He said that, while he did not 
have x-rays from 1974 that might show arthritis, he was 
confident that the veteran did not have arthritis in 1974.  
He based this opinion on the veteran's own given history of 
vigorous physical activity over the years, the many years of 
being pain free after service, and the current x-rays that 
showed only minimal arthritis.  

The objective medical evidence of record does not establish 
any nexus between the veteran's currently diagnosed arthritis 
of the right knee and any period of military service, to 
include both his active and reserve service.

There is the one, unsubstantiated statement regarding 
arthritis in 1973.  However, two subsequent military physical 
examinations show that the veteran did not report any 
arthritis and no finding of arthritis was noted on the 
examinations.  The post-service treatment records first 
identified objective evidence of arthritis in September 2000, 
as per the VA x-ray report.  This was many years after 
service.  There is no medical opinion to link the veteran's 
current diagnosis to his military service.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed right knee 
disorder.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran is not competent to offer such 
an opinion.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection in May 1998.  
The necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO provided a notice letter to the veteran outlining the 
disability claim process in May 1998.  The veteran was 
informed of the evidence required to substantiate his claim 
for service connection.  The RO also noted what the veteran 
must show in order to establish service connection for any 
disease or injury alleged to have occurred during a period of 
reserve service.  The veteran was advised that the RO would 
obtain medical records on his behalf.  Finally, the veteran 
was asked to forward any evidence he had in support of his 
claim.  

The initial unfavorable determination in this case was by way 
of a rating decision dated in October 1998.

The RO again wrote to the veteran in December 2001.  The 
veteran was informed that a recent change in the law required 
that the RO write to him and explain the types of evidence 
needed to support his claim.  The letter informed the veteran 
of the elements to satisfy in order to establish service 
connection.  He was informed that his SMRs did not show 
treatment for DJD in service.  He was asked to identify 
sources of evidence the RO could obtain.  The veteran was 
further informed of what evidence the RO still needed from 
him and what he should do to help with his claim.  The RO 
informed the veteran of what had been done in developing his 
claim.  He was asked to submit his evidence as soon as 
possible.  

The Board remanded the veteran's case in April 2004.  One 
purpose of the remand was for the RO to evaluate evidence 
added to the record and to issue a supplemental statement of 
the case (SSOC).

The RO wrote to the veteran in May 2004 and provided him 
notice as to the evidence needed to substantiate his claims 
for service connection.  He was also informed as to what 
evidence was previously developed.  The letter clearly 
informed the veteran of what the RO's responsibility was to 
obtain evidence in the case.  The letter also informed the 
veteran that the RO would assist him in obtaining evidence 
that he identified.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of October 
1998 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
December 2001 and May 2004 RO letters provided him with the 
notice necessary to substantiate his claim, and to identify 
outstanding evidence.  The letters advised him of his duties 
and those of the RO, and advised him to submit his evidence 
to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded for additional development in April 2004.  The May 
2004 notice was provided.  The veteran was then issued a SSOC 
that weighed the additional evidence in determining that it 
was not sufficient to establish entitlement to service 
connection for DJD of the elbows and knees.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.

The RO obtained outstanding VA treatment records and 
associated them with the claims file.  Private records were 
obtained and submitted by the veteran as well.  The veteran 
was afforded a VA examination to specifically evaluate his 
claim.  His case was remanded in April 2004 to allow for 
further development of his case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right elbow, left elbow, right knee, or left 
knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


